                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                   Southern Division

                                                  *
DELCENE WOODBERRY,
                                                  *
       Plaintiff,
                                                  *
v.                                                    Case No.: PWG-18-551
                                                  *
DOLLAR TREE STORES, INC,
                                                  *
       Defendant.
                                                  *
*      *       *       *       *      *       *       *       *       *      *       *       *
                           MEMORANDUM OPINION AND ORDER


       The Amended Complaint alleges that Dollar Tree Stores, Inc. ("Dollar Tree") "has

policies of loading their carts very high to the top for storage," and its "employees are instructed

to load the carts high and move them for storage."        Am. CompI. ~ 7, ECF No. 16.\           Such

practices have led to injuries and, as a result, Dollar Tree (albeit at different stores than the one

where the incident giving rise to this lawsuit occurred) has incurred numerous citations.         Jd.

~~ 18-25. In keeping with this practice, on May 19,2016, a Dollar Tree employee was pushing a

cart piled so high with boxes that he could not see in front of him. Jd. ~ 6. "(S]uddenly and

without warning," the employee's cart struck Plaintiff Delcene Woodberry in the back, making

her fall and severely injuring her. Jd. ~~ 4-5. The employee then "ran away." Jd. ~ 6. Woodbury

has sued Dollar Tree for negligence and gross negligence while also seeking punitive damages.

Dollar Tree has filed a partial motion to dismiss the gross negligence claim and the claim for




I When considering a motion to dismiss, I accept the plaintiffs well-pleaded factual allegations
as true. See Aziz v. Aleolae, 658 F.3d 388, 391 (4th Cir. 2011).
punitive damages.   ECF No. 17? Because Woodberry has stated a claim for gross negligence

but not punitive damages, I will deny the motion as to the gross negligence claim but grant it

with regard to punitive damages.


                                        Standard of Review


       Pursuant to Rule 12(b)( 6), a complaint is subject to dismissal if it "fail (s] to state a claim

upon which relief can be granted." Fed. R. Civ. P. 12(b)(6). Thus, a complaint must contain "a

short and plain statement of the claim showing that the pleader is entitled to relief," Fed. R. Civ.

P. 8(a)(2), and must state "a plausible claim for relief," Ashcroft v. Iqbal, 556 U.S. 662, 678-79

(2009). "A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged."

Iqbal, 556 U.S. at 678. Rule 12(b)(6)'s purpose "is to test the sufficiency of a complaint and not

to resolve contests surrounding the facts, the merits of a claim, or the applicability of defenses."

Velencia v. Drezhlo, No. RDB-12-237, 2012 WL 6562764, at *4 (D. Md. Dec. 13, 2012)

(quoting Presley v. City of Charlottesville, 464 F.3d 480, 483 (4th Cir. 2006)).


                                      Gross Negligence Claim


        Gross negligence is "something more than simple negligence, and likely more akin to

reckless conduct." Barbre v. Pope, 935 A.2d 699, 717 (Md. 2007) (quoting Taylor v. Harford

Cty. Dep't of Soc. Servs., 862 A.2d 1026,1035 (Md. 2004) (emphasis in original)). It is

        an intentional failure to perform a manifest duty in reckless disregard of the
        consequences as affecting the life or property of another, and also implies a
        thoughtless disregard of the consequences without the exertion of any effort to
        avoid them. Stated conversely, a wrongdoer is guilty of gross negligence or acts
        wantonly and willfully only when he inflicts injury intentionally or is so utterly
        indifferent to the rights of others that he acts as if such rights did not exist.

2 The parties fully briefed the motion. ECF Nos. 17-1,22,23.       A hearing is not necessary. See
Loc. R. 105.6.


                                                  2
Id. (quoting Liscombe v. Potomac Edison Co., 495 A.2d 838, 846 (Md. 1985)). "Ordinarily,

unless the facts are so clear as to permit a conclusion as a matter of law, it is for the trier of fact

to determine whether a defendant's negligent conduct amounts to gross negligence."          Rodriguez

v. State, 98 A.3d 376, 391 (Md. Ct. Spec. App. 2014). Thus, whether or not gross negligence

exists '''is usually a question for the jury and is a question of law only when reasonable men

could not differ as to the rational conclusion to be reached.'"      Id. (quoting Romanesk v. Rose,

248 Md. 420, 423 (1968)).      "Under the doctrine of respondeat superior, an employer is jointly

and severally liable for the torts committed by an employee acting within the scope of

employment."      See e.g. Oaks v. Connors, 660 A.2d 423, 426 (1995); see also Smith v. Gray

Concrete Pipe Co., Inc., 297 A.2d 721, 733-34 (Md. 1972) (finding that because the employee

was not grossly negligent the employer could not be liable on the basis of agency)3. In addition

to this potential liability on the basis of agency, an employer can be held to have acted in a

grossly negligent manner when their conduct "reflects a premeditated decision, deliberately

arrived at, by an indifferent employer in possession of facts which should have indicated almost

certain harm to others." Smith v. Gray Concrete Pipe Co., Inc., 297 A.2d 721, 734 (Md. 1972).

          Accepting the facts as Ms. Woodberry alleges them, as I must do at this point in the

litigation, see Aziz at 391, an employee of Dollar Tree ran into her with a cart stacked so high

with boxes that he could not see her in front of the cart and then proceeded to run away when she

fell.   Additionally, other Dollar Tree stores have been fined for "willful violations" creating

"safety problems," such as "(m]any boxes ... stacked precariously and so high they easily could

have fallen on employees or customers,"          which "a state "agency reported that customers

complained." Am. Compl. ~ ~ 23. Another location was fined "for safety violations ... for



3   The employer was subsequently found grossly negligent in its own right. Smith at 734.


                                                   3
blocking fire exits and other safety violations with the carts"; there, "[t]he store would pile

boxes, weighing up to 45 pounds to be haphazardly stacked in the storage room on carts

exposing workers to crushing injuries." Id. , 19. Thus, "Dollar [Tree] has known that pushing

and storing its products on carts in the aisles is very dangerous and unsafe to its customers, and

that the company had done nothing to correct the violations," and this collision was the result of

these unsafe practices encouraged by Dollar Tree. Id. , 25. A reasonable person could find that,

for the employee to push a cart when he could not see in front of him, and for Dollar Tree to

encourage this practice when it has been placed on notice of its dangers at other stores is

"something more than simple negligence." Barbre, 935 A.2d at 717. It would be reasonable to

find that it shows "a thoughtless disregard of the consequences without the exertion of any effort

to avoid them." Id. Therefore, the facts as alleged by Ms. Woodberry are sufficient to survive

Dollar Tree's motion to dismiss. If the jury finds that the evidence supports these allegations and

that Dollar Tree was negligent, the jury then can determine if such negligence rose to the level of

gross negligence.   Because "reasonable men could ... differ as to the rational conclusion to be

reached," it is not for the Court to decide now if the conduct described does or does not arise to

the level of gross negligence. See Rodriguez at 599.

                                    Punitive Damages Claim

       Maryland courts have held that "with respect to both intentional and non-intentional torts,

... an award of punitive damages must be based upon actual malice, in the sense of conscious

and deliberate wrongdoing, evil or wrongful motive, intent to injure, ill will or fraud." Scott v.

Jenkins, 690 A.2d 1006 (Md. 1997). Furthermore, these courts have imposed a strict pleading

requirement in punitive damages cases. See id. "No bald or conclusory allegations of 'wanton or

reckless disregard for human life' or language of similar import, shall withstand attack on



                                                 4
grounds of insufficiency."   Id. (quoting Smith v. Gray Concrete Pipe Co., Inc., 297 A.2d 721 at

732 (Md. 1972)) (internal quotation marks removed).


       Ms. Woodberry's original complaint did not cite to any examples of actual malice in the

actions of the employee or Dollar Tree. CompI., ECF NO.2.          After Dollar Tree identified the

deficiencies in its pre-motion conference request, ECF No. 11, Ms. Woodberry submitted the

Amended Complaint to rectify. In her view, the fact that the employee ran away shows malice.

See PI.'s Opp'n 7. But, he ran away after the collision; that act cannot support a finding that he

deliberately struck Woodberry.     Moreover, as Dollar Tree argues, "Plaintiff asserts that the

Dollar Tree employee piled his cart so high such that he could not see Plaintiff and, as a result,

ran his cart into her back. If, as Plaintiff alleges, the employee could not see her, then it would

have been impossible for his actions to have been completed with actual malice." Def.'s Mem. 6.


       Even with the benefit of Dollar Tree's identification of her pleading deficiencies and the

opportunity to amend, Woodberry still does not allege what made the conduct amount to actual

malice, only that "Dollar Tree, through its employees, acted with actual malice."      Am. Compi.

~ 26. This is insufficient to meet the pleading requirements for punitive damages and is a clear

example of a "bald or conclusory allegation."    See Scott at 1006; Smith at 732. Ms. Woodberry

also alleges that the "employee knew that he could not see in front of his cart. He did not care ...

for the safety of the plaintiff and the public. The employee's actions of moving the highly piled

cart in his condition was done intentionally and with recklessness and malice .... " Am. Compi.

~ 18. The conduct described here, intentionally moving a cart piled with boxes, does not support

a finding of an evil or wrongful motive, especially in light of Woodberry's allegation that the

employee moved the overloaded cart because that is what his employer told him to do (not

because he was motivated by malice or wrongful motive).          Therefore, her claim for punitive



                                                 5
damages must be dismissed. See Scott at 1006; Smith at 732. And, because Woodberry had the

opportunity to cure this deficiency yet failed to do so, dismissal will be with prejudice. See

Weigel v. Maryland, 950 F. Supp. 2d 811, 825-26 (D. Md. 2013); see also Foman v. Davis, 371

U.S. 178, 182 (1962).


                                          ORDER
                                                                                  1'11lt
        For the reasons stated in this Memorandum Opinion and Order, it is, this ~h        day of

November, 2018, hereby ORDERED that


       1. Dollar Tree's Partial Motion to Dismiss, ECF No. 17, IS GRANTED IN PART AND

           DENIED IN PART AS FOLLOWS:

               a. The Motion to Dismiss the Gross Negligence claim is DENIED and

              b. The Motion to Dismiss the Punitive Damag s cl,'     is GRANTED.



                                                          Paul W. Grimm
                                                          United States District Judge




                                              6
